ROBERTSON, Justice:
Leotha McGill, Jr., was indicted and tried in the Circuit Court of Lamar Coun*404ty for the murder of S. T. Williams. He was found guilty of manslaughter, and the court sentenced him to IS years in the State Penitentiary.
We have carefully reviewed the record, and the briefs of counsel, and are of the opinion that the verdict of the jury is fully supported by the record.
From the evidence adduced, the jury could have justifiably found that, after the initial encounter, McGill pursued Williams into Williams’ home and shot him two times in the back, one of which was a fatal shot as it entered and exited from Williams’ heart, and Williams would have lived at most 10 minutes after the firing of the fatal shot.
The judgment of the trial court is affirmed.
Affirmed.
RODGERS, P. J., and PATTERSON, INZER and SMITH, JJ., concur.